                   Case 3:16-cv-01424-RDM Document 101 Filed 10/03/18 Page 1 of 1




elauerman@c-wlaw.com




                                                 October 3, 2018

        VIA ECF FILING

        The Honorable Robert D. Mariani
        U.S. District Court, Middle District of Pennsylvania
        William J. Nealon Federal Building
        235 N. Washington Avenue
        Scranton, PA 18503

                 RE:   Stephanie Moyer as Administrator of the Estate of Victoria Jeannette Herr v.
                       Jeffrey Yocum, D.O., et al., Docket No. 3:16-CV-1424


        Dear Judge Mariani:

                Dr. Yocum has no issues to raise before Your Honor at the conference to approve
        settlement on October 5, 2018. Therefore, I would like to be excused from attending the
        conference in the interest of saving my client expenses. I require no notification if I am excused,
        but will gladly attend if instructed to do so.



                                                     Respectfully submitted,

                                                     /s/Eric Lauerman


        cc: Jon Feinberg, Esq. (via ECF)
            Hugh O’ Neill, Esq. (via ECF)
